UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1922



DENNIS W. DEBERRY,

                                              Plaintiff - Appellant,

          versus


MARVIN T. RUNYON, JR., Postmaster General,
United States Postal Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Richard C. Erwin, Senior
District Judge. (CA-97-307-2)


Submitted:   September 30, 1997           Decided:   October 28, 1997


Before HALL, MURNAGHAN, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis W. DeBerry, Appellant Pro Se. Gill Paul Beck, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for default judgment and dismissing his civil action in

which he alleged employment discrimination. We have reviewed the
record and the district court's opinion and find no reversible

error.   We note, however, that contrary to the district court's

holding, Appellant's complaint was timely filed because it was re-

moved to the district court within ninety days of the EEOC's final

decision. See 42 U.S.C. § 2000e-16(c)(1994).   Nonetheless, appel-

lant failed to state a claim upon which relief could be granted

because he failed to allege     any facts supporting his action.

Accordingly, we affirm the district court's judgment and order on
the grounds that he failed to state a claim. See Fed. R. Civ. P.
12(b)(6). *   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
      The district court did not explicitly discuss the 12(b)(6)
aspect of the defendant's motion for dismissal in its order grant-
ing the motion.

                                 2